Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent literature listed in the information disclosure statement of 5 November 2021 is found in the parent applications.
Specification
The disclosure is objected to because of the following informalities:
The status of application 16/025,726 needs to be updated in paragraph [0001]. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33 and 39, which were added in the preliminary amendment of 5 November 2021, teach the ferrite material of claims 21 and 35 have a loss factor of approximately 1 at 1 GHz. There is no teaching or suggestion in the specification that the potassium and either trivalent metal or tetravalent metal containing ferrite material of claims 21 and 35 have this loss factor at 1 GHz. The originally filed disclosure teaches, for example in paragraphs [0010], [0016], and [0022] and originally filed claims 7. 13 and 19, that the potassium and either trivalent metal or tetravalent metal containing ferrite material of claims 21 and 35 have a loss factor of less than 1 at 1 GHz.  The only teaching of a ferrite material having a loss factor of approximately, or only around, 1 at 1 GHz is in paragraphs [0108] and [0109] but the ferrite having this loss factor is potassium containing Sr2Co2Fe12O22. This ferrite does not contain a either trivalent metal or tetravalent metal partially replacing the cobalt. Therefore these new claims, which were added after the filing date of originally filed disclosure, are new matter. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
These claims teach that the potassium in the ferrite materials of claims 21 and 35 comes from potassium carbonate. The source of the potassium present in the ferrite material does not further limit or define the ferrite material. Thus these claims do not further limit or define the claims from which they depend. 
Applicant may cancel the claims or present a sufficient showing that the dependent claims comply with the statutory requirements.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21 and 35 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14 and 15 of prior U.S. Patent No. 10,026,530. This is a statutory double patenting rejection.
	Claims 21 and 14 are directed to the same invention of a doped Y-phrase hexagonal ferrite material comprising a doped Y-phase hexagonal ferrite material including potassium substituted for at least some strontium and including a trivalent ion substituted for at least some cobalt where the material having a composition of Sr2-xKxCo2-xMxFe12O22, where M is a trivalent ion and 0<x<1.5. Claims 35 and 15 are directed to the same invention of a doped Y-phrase hexagonal ferrite material comprising a doped Y-phase hexagonal ferrite material including potassium substituted for at least some strontium and including a tetravalent ion substituted for at least some cobalt where the material having a composition of Sr2-xKxCo2-xNxFe12O22, where N is a tetravalent ion and 0<x<1.5.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11-20 of U.S. Patent No. 10,026,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims suggest the claimed material and radio frequency antenna. Patented claim 11 teach a doped Y-phrase hexagonal ferrite material comprising a doped Y-phase hexagonal ferrite material including potassium substituted for at least some strontium and including a trivalent ion or a tetravalent ion substituted for at least some cobalt where the material having a composition of Sr2-xKxCo2-xMxFe12O22, where M is a trivalent ion and 0<x<1.5 or a composition of Sr2-xKxCo2-xNxFe12O22, where N is a tetravalent ion and 0<x<1.5. Patented claims 8, 19 and 20 teaches an antenna for use in radio frequency operation comprising a doped Y-phase hexagonal ferrite material including potassium substituted for at least some strontium and including a trivalent ion or a tetravalent ion substituted for at least some cobalt where the material having a composition of Sr2-xKxCo2-xMxFe12O22, where M is a trivalent ion and 0<x<1.5 (claims 8 and 19) or a composition of Sr2-xKxCo2-xNxFe12O22, where N is a tetravalent ion and 0<x<1.5 (claim 8 and 20). The patented genus of “antennas for use in radio frequency operation” include radio frequency antennas. Thus these patented claims suggest the material and the radio frequency antenna of claims 21, 34, 35 and 41. Patented claim 16 and claim 22 in this application are identical. Patented claim 13 includes the material of claims 25 and 29 of this application. Patented claim 18 includes the material of claims 28 and 32 of this application. Patented claim 17 and claim 36 in this application are identical and patented claim 17 includes the subject matter of claim 37. The x ranges in claim 11 suggest the x ranges of claims 23 and 38 of this application. The teaching in patented claims 12 that the ferrite material of claim 11 has a loss factor below 1 at 1 GHz overlaps the loss factor ranges of claims 26 and 30 and loss factor value of “approximately 1” of  33 and 39. The claimed  loss factor value of “approximately 1” include values below 1. Thus the patented claims 11-18 suggest the subject matter of claims 21-23, 25, 26, 28-30, 32, 33 and 35-39 of this application. 
Patented claim 1 teach a method of doping a Y-phrase ferrite material where the produced ferrite material having a composition of Sr2-xKxCo2-xMxFe12O22, where M is a trivalent ion and 0<x<1.5 or a composition of Sr2-xKxCo2-xNxFe12O22, where N is a tetravalent ion and 0<x<1.5. Thus this process suggest the claimed material of claims 21 and 35. Patented claims 4 teaches the potassium in the produced ferrite comes from potassium carbonate which suggests the subject matter of claims 24 and 40 of this application. 
Finally, while the patented claims do not teach Sr1.25K0.25Co1.75M0.25Fe12O22, where M is Sc or In, as taught in patented claim 13, has a permeability greater than 3; one of ordinary skill in the art would expect these patented ferrites to inherently have a permeability greater than 3 since the patented ferrites are the same as that of claims 25 and 29 of this application. 

Claims 21-33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,1164,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented process of claims 1-13 in U.S. Patent No. 11,1164,689 produces the ferrite of claims 21-33 of this application and the patented process of claims 14-18 in U.S. Patent No. 11,1164,689 produces the ferrite of claims 35-40 of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/13/22